      Case 4:20-cv-00780-MWB Document 79 Filed 06/25/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE LAVORE,                                 No. 4:20-CV-00780

           Plaintiff,                             (Judge Brann)

     v.

BOSTON SCIENTIFIC CORP.,

          Defendant.

                                    ORDER

     AND NOW, this 25th day of June 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion for Summary Judgment, Doc. 50, is GRANTED

           IN PART AND DENIED IN PART.

     2.    The following Counts survive summary judgment.

           a.     Count I – Negligence

           b.     Count II – Strict Liability – Design Defect

           c.     Count IV – Strict Liability – Failure to Warn

           d.     Count IX – Punitive Damages

     3.    The following Counts are dismissed with prejudice.

           a.     Count III – Strict Liability – Manufacturing Defect

           b.     Count V – Breach of Express Warranty

           c.     Count VI – Breach of Implied Warranty
 Case 4:20-cv-00780-MWB Document 79 Filed 06/25/20 Page 2 of 2




     d.    Count VIII – Discovery Rule, Tolling and Fraudulent

           Concealment

4.   Upon resolution of the remaining claims in the case the Clerk of Court

     is directed to enter judgment against Plaintiff, and in favor of

     Defendant, Boston Scientific Corp., on Counts III, V, VI and VIII.

5.   A telephonic status conference will be scheduled by separate Order.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -2-
